Citation Nr: 1703018	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 9, 2008 for the award of a 40 percent disability rating for service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO recharacterized the Veteran's service-connected lumbosacral spine disability as spondylolisthesis, lumbosacral spine, with degenerative disc disease, and awarded a 40 percent disability rating for it effective June 16, 2009, the date of the most current VA examination.  The RO also awarded separate 10 percent disability ratings in both lower extremities for the neurologic manifestations, i.e., sciatica, of the Veteran's lumbosacral spine disability, effective April 9, 2008.  The RO interpreted a February 2010 written statement prepared by the Veteran to be a Notice of Disagreement with the effective date assigned for the 40 percent rating.  Subsequently, in the February 2011 Statement of the Case, the RO awarded an earlier effective date of April 9, 2008, the date the Veteran's claim for an increase was received.  However, the Veteran continued his appeal by filing a VA Form 9.  

The Veteran's appeal was previously before the Board in September 2015 at which time it was remanded for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Neither a formal nor informal claim for an increased rating for the Veteran's service-connected lumbosacral spine disability was received prior to April 9, 2008.

2.  The evidence one year prior to April 9, 2008 (the date of receipt of the Veteran's claim for increase) fails to demonstrate that the Veteran's service-connected lumbosacral spine disability was productive of forward flexion of 30 degrees or less.


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2008, for the award of a 40 percent disability rating for service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease are not met. 38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (2015); 38 C.F.R. § 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

As for VA's duty to assist, the Board notes that, in September 2015, it remanded the Veteran's appeal for additional development, specifically to seek VA treatment records identified by the Veteran as he had stated in his initial claim for increase filed in April 2008 that he had received treatment for 20 years at the VA Clinic in Las Vegas, Nevada, but no VA records were obtained.  It was acknowledged that a May 2009 letter sent to the Veteran told him that the RO was advised by the Las Vegas VA Medical Center that it had no record of the Veteran receiving ongoing treatment at that facility, but noted that records from earlier than 2000 may not appear in their database.  So the Board remanded for the RO to obtain any available records, especially for a search to be conducted for records prior to 2000.  On remand, the RO sought records from both the Las Vegas and Loma Linda VA Medical Centers.  It was able to recover records from the Loma Linda VA Medical Center, but only those related to the VA examinations the Veteran underwent there in 2008 and 2009.  As for the Las Vegas VA Medical Center, it provided treatment records from April 2011 to the present.  A specific request for records prior to 2000 resulted in a response that it has no records for the Veteran for that time period.  Consequently, based on the prior response from the Las Vegas VA Medical Center in 2009 that it has no record of the Veteran receiving continuous treatment and the most recent response in 2015 providing treatment records only from April 2011 to the present and providing a negative response for records prior to 2000, the Board finds that VA has complied with its duty to assist in obtaining all available VA treatment records.  The Veteran and his representative have been advised of all records obtained and have not identified any other records.  Thus, the Board finds that it may proceed to adjudicate the Veteran's claim without any prejudice to him.

II.  Analysis

The Veteran is seeking an earlier effective date for the award of the 40 percent assigned for his service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease, that is currently effective April 9, 2008, the date that VA received his claim for an increased disability rating.  The Veteran's argument, as set forth in his February 2010 Notice of Disagreement, is essentially that his back disability has been present for years prior to the date of his claim for increase and did not have a sudden onset and, therefore, he believes that the effective date should be from the date of his first examination.  He believes that the current findings justify an increase existed at the first examination had it been more comprehensive.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

In a November 1989 Board decision, the it was recommended that the Chairman or Vice-Chairman of the Board administratively allow service connection for spondylolisthesis.  In a December 1989 rating decision, the RO implemented the Board decision and assigned a 10 percent disability rating effective May 29, 1986.  On April 9, 2008, the Veteran submitted a VA 21-4138 on which he requested "re-evaluation and increased rating for my service-connected low back disorder."  This statement was taken as an informal claim for an increased disability rating for the Veteran's service-connected spondylolisthesis, lumbosacral spine.  The RO initially denied an increased disability rating in a November 2008 rating decision, to which the Veteran filed  Notice of Disagreement in February 2009.  In October 2009, it readjudicated the issue and granted an increased award of 40 percent effective June 16, 2009, along with separate 10 percent disability ratings for sciatica in both lower extremities for the neurologic manifestations of the lumbosacral spine disability effective April 9, 2008.  In February 2010, the Veteran disagreed with the effective date assigned the 40 percent disability rating awarded for his service-connected spondylolisthesis.  In the February 2011 Statement of the Case, an earlier effective date of April 9, 2008, the date his claim for an increase was received, was awarded for the 40 percent disability rating assigned to his service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease.  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it. 38 C.F.R. § 3.1 (p); Roebuck v. Nicholson, 20 Vet. App. 307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

In addition, VA regulation provides that, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id.  

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance.  The regulations in effect prior to March 24, 2015 will be applied in this case.  

After reviewing the Veteran's claims file, the Board finds that, following the December 1989 rating decision, he did not file any formal or informal claim for an increased disability rating until VA received the VA 21-4138 on April 9, 2008.  38 C.F.R. § 3.155.  He did not file any new and material evidence within one year after the December 1989 rating decision that effectuated the Board's November 1989 grant of service connection and assigned the initial 10 percent disability rating.  38 C.F.R. § 3.156(b).  Finally, there was no VA treatment record dated between December 1989 and April 2008 showing treatment for his lumbosacral spine disability that can be construed as in informal claim.  38 C.F.R. § 3.157.  The Veteran submitted evidence from private physicians, however, that evidence was received by VA after the April 2008 claim was received.  Consequently, the date of receipt of these treatment records cannot be the basis for assigning an effective date earlier than April 9, 2008 based on date of claim.  See 38 C.F.R. § 3.157(b)(2).

Moreover, the Board has reviewed the evidence provided by the Veteran to see if it may be factually ascertainable that an increase of his service-connected lumbosacral spine disability had occurred in the year prior to the filing of his claim for an increased disability rating on April 9, 2008.  Unfortunately, the Board is unable to find sufficient evidence to establish that the Veteran's service-connected lumbosacral spine disability had actually worsened such that an earlier effective date may be granted.  Further, the Veteran has not asserted that an increase occurred within the year prior to his April 2008 filing.  In fact, he asserted in his Notice of Disagreement that his back problems "were present years prior to reopening my claim and not a sudden onset."  (emphasis in original)

The Veteran's service-connected lumbosacral spine disability is evaluated under Diagnostic Code 5239 for spondylolisthesis.  Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  A 40 percent disability rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

The private treatment records show the Veteran was treated by a primary care physician and a pain clinic in the year prior to filing his claim for an increased rating in April 2008.  The private primary care physician's records do not show any specific complaints or findings relating to the Veteran's service-connected lumbosacral spine disability but merely show assessments of back pain.  Rather than show a worsening in the Veteran's lumbosacral spine disability, these records appear to indicate an improvement of his low back pain in the year prior to April 2008.  In October 2006, this provider noted the Veteran's back pain had improved.  In December 2007, he commented the Veteran only had "back discomfort" rather than "back pain" as previously noted.  It was not until after the Veteran filed his claim for an increase that this physician noted on April 28, 2008, that the Veteran reported his back was "very painful" indicating a worsening of his lumbosacral spine disability.  Thus, these records fail to demonstrate a factually ascertainable worsening of the Veteran's lumbosacral spine during the one year preceding the filing of his claim for an increased disability rating.

As for the records from the Veteran's pain clinic, these records show that the Veteran had a series of steroid injections in his lumbosacral spine in early 2006 and subsequently experienced improvement in his back.  The Veteran was seen three times within the one year prior to April 2008.  In general, the treatment notes show Veteran had no significant complaints relating to his back, only that in November 2007, he reported having some worsening pain with activity occasionally recurring.  Examination was noted to be essentially normal except for occasional paravertebral spasm.  Unfortunately, there is no notation in these records as to the functional effects or the limitation of motion of his thoracolumbar spine caused by his service-connected lumbosacral spine disability.  Thus, these records are sparse as to the details needed to adequately evaluate the Veteran's service-connected lumbosacral spine disability under the VA rating criteria.  Even so, these records do not show any significant worsening of the Veteran's service-connected lumbosacral spine disability that is consistent with the disability picture for a 40 percent disability rating.  

Consequently, based upon the evidence of record, there is no evidence to establish that the Veteran's lumbosacral spine disability increased in severity such that it was productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or unfavorable ankylosis of the entire thoracolumbar spine during the year prior to April 9, 2008.  

Based on the foregoing, therefore, the Board must conclude that the preponderance of the evidence is against finding that the Veteran's lumbosacral spine disability increased in severity during the year prior to April 9, 2008 to the extent that any worsening in severity was consistent with the criteria for a disability rating of 40 percent.

As for the Veteran's contention that the effective date should go back to the date of the "first exam" (which the Board construes as a reference to his initial VA examination in September 1988) because his back disabilities were present prior to his current claim and there was not a sudden onset, unfortunately, the Board finds such argument is not prevailing because it is not a legal basis for awarding an earlier effective date.  

The problem with the Veteran's contention is that effective dates are essentially based upon when a claim is filed.  Merely because there is evidence of the presence of degenerative disc disease prior to the April 2008 claim does not mean that an earlier effective date is warranted.  Especially since that evidence was not even of record until this claim was filed.  Cf. Lalonde v. West, 12 Vet. App. 377, 382 (1999) (The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Moreover, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Id.

In 1989, the Veteran's lumbosacral spine disability was characterized as spondylolisthesis.  In the October 2009 rating decision that granted the 40 percent disability rating, the RO also recharacterized his disability to include degenerative disc disease in addition to the spondylolisthesis.  The Veteran has submitted radiographic evidence as early as 1999 that shows degenerative disc disease at the L1-2 and L2-3 levels.  

The Veteran argues, however, that the initial examination should have shown he had all the conditions he has now had he been fully examined and that is why the effective date should go back to the date of that examination.  The Veteran was initially examined for his service connection claim in September 1988.  It is unclear what the Veteran means when he claims he was not fully examined and, if he had been, it would have shown his condition existed back then.  The September 1988 VA examination report contains the report of a magnetic resonance imaging (MRI) study of the Veteran's lumbar spine that was done in October 1988.  

VA's disability ratings are not based upon the actual disability itself but on the average impairment of earning capacity resulting from such disability.  See 38 C.F.R. § 4.1 (2016).  In other words, VA looks at the functional limitations and symptoms caused by such disability and its residuals.  Thus, the 10 percent disability rating assigned was based on such things symptoms as limitation of motion, pain, muscle spasm, etc.  Of note, the Veteran reported at the September 1988 examination that he had constant pain in his back with occasional left leg pain.  On examination, he had moderate spasticity in the right paramedial area over the lumbar spine and moved with some guarding and rigidity of the back.  He had forward flexion of 95 degrees, extension of 15 degrees, lateral flexion of 30 degrees bilaterally, and rotation of 50 degrees to the right and 45 degrees to the left.  Straight leg raises were normal at 90 degrees bilaterally.  As there was no Diagnostic Code specific for spondylolisthesis at the time, the RO evaluated his disability as analogous to mild intervertebral disc syndrome, which warranted a 10 percent disability rating.  The Board notes that these examination findings are not sufficient to warrant a 40 percent disability rating under either the rating criteria in effect in 1989 or the current rating criteria for spine disabilities.  

Based on the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that an effective date earlier than April 9, 2008, is warranted for the award of 40 percent disability rating for service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's appeal is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than April 9, 2008 for the award of a 40 percent disability rating for service-connected spondylolisthesis, lumbosacral spine, with degenerative disc disease, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


